DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 1/31/2021. Claims 9 and 18-21 were cancelled and claims 22-24 have been added.  Claims 1-8, 10-13, 15-17, 22-24 are now pending in the application. 
2.	The previous 35 USC 112 rejection of claim 9 is withdrawn in light of Applicant’s amendment and remarks.  
Election/Restrictions
3.	Newly submitted claims 22-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the fragrance substance mixture of claims 22-24 is different than the elected invention because it requires component (b), whereas the elected claims recite component (b) and/or component (c). Furthermore, there is a requirement in the newly submitted claims that the compound of formula (I) enhances the natural freshness and/or radiance of the one or more fragrance substances of (b) and/or masks or reduces sulphurous, artificial and/or metallic notes; whereas there is no such requirement in the elected claim 1.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
4.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 8 recites “enhancing natural freshness and/or radiance and/or for masking or reducing sulphurous, artificial and/or metallic notes”. The terms “natural freshness”, “radiance” “sulphurous” and “metallic” are considered indefinite because these terms are relative and the metes and bounds of these terms are unascertainable. Furthermore, it is unknown as to how these terms are measured and as such it is unclear how to determine if a fragrance substance is enhancing or reducing these features. The claim is indefinite and is thereby rejected. 

Claim Analysis
6.	Summary of Claim 1:
A fragrance substance mixture comprising 

(a) a compound of formula (I) 

    PNG
    media_image1.png
    133
    124
    media_image1.png
    Greyscale


(I), and

(b) one or more fragrance substance(s) with a fruity olfactory note selected from the group consisting of esters, lactones, oximes and sulphur compounds with a molar mass of 240 g/mol or less, and/or

(c) one or more fragrance substance(s) selected from the group consisting of acetals, ketones, and ethers, with a molar mass in the range of 126-240 g/mol.

 
	
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kulka (“Novel Acetals and Ketals Having the Gem Dimethyl Group”, Perfumery And Essential Oil Record, Vol. 57, No. 7, 1966, pages 427-433, as listed on the IDS dated 6/10/2020) in view of Singer et al. (US PG Pub 2012/0308486 A1). 
Regarding claims 1-5, 7-10, 12-13, 15-21, Kulka teaches acetals and ketals useful in perfumery due to their organoleptic properties, wherein the chemical structure as shown below has a strong odor intensity and has a minty, isopulegol, floral undertone and geranium odor pattern (Table III): 

    PNG
    media_image2.png
    180
    112
    media_image2.png
    Greyscale

thereby reading on the compound (a) as required by the instant claim. Kulka further teaches the odoriferous products need to blend well with other odor contributors to impart a desired and specific note to the final odor composition (p. 433). 
Kulka does not particularly teach the (b) one or more fragrance substance(s) with a fruity olfactory note selected from the group consisting of esters, lactones, oximes and sulphur compounds with a molar mass of 240 g/mol or less, and are further silent on the mass ratio of the total amount of fragrance substances of component (b) to the compound of formula (I) as required by claim 3. Regarding claim 8, Kulka is silent on the method for enhancing natural freshness and/or radiance of one or more fragrance substances different from the compound of formula (I). Regarding claim 12, Kulka is further silent on the amount of the compound according to formula (I) in a perfumed product.
	Singer et al. teach dioxalanes and their use in fragrance compositions, wherein the dioxalane compound is mixed with other fragrance compounds wherein other fragrance compounds include ally capronate (Example 22, [0392]) having a molecular mass of 156.23 g/mol thereby reading on the component (b) (Example VI) wherein the ally capronate is an ester having a fruity olfactory note, wherein the ratio of the total amount of the fragrance compounds reading on component (b) to the dioxaspiro compound is greater than 40:60 thereby reading on the claimed range. Singer et al. further teach the amount of the dioxaspiro compound in amounts particularly preferable from 0.01 to 20 wt% in a fragrance composition (claim 6). Singer al. offer the motivation of using a dioxalane compound in combination with other fragrance compounds due to the dioxalane compound’s ability to round off or 
	Regarding claim 6, Kulka teaches the odoriferous products need to blend well with other odor contributors to impart a desired and specific note to the final odor composition (p. 433), thereby the “blend” reads on the “mixing” as required by the instant claim. 
	Regarding claim 11, Kulka teaches the compounds used in perfumery thereby reading on a perfumed product as required by the instant claim.
		 
	 
Response to Arguments
9.	Applicant’s arguments, see p. 1-8, filed 1/31/2022, with respect to the rejections of claims 1, 2, 6 and 11 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of rejections is made under 103 over Kulka in view of Singer.
	Regarding the 112 rejections, Applicant states “the rejection should be withdrawn because a person of ordinary skill in the art of perfumery readily understands these terms and regularly identifies and evaluates the characteristics represented by these terms.” In response, it is acknowledged that these terms exist in the art. However, the indefinite rejection is based on there being no metes and bounds set forth on how to measure if a fragrance substance possesses these features, as these features are subjective to the individual. In other words, what represents “fresh” to one person may not be the same for the next person. There are no guidelines or standards in place in order to definitively measure these terms. As such, the 112 rejection is maintained.

	It is for these reasons that Applicant’s arguments are not found to be persuasive.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763